Citation Nr: 0509538	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-22 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

During the January 2005 Video Conference hearing, the veteran 
withdrew his appeal as to the issue of entitlement to an 
increased rating for hearing loss of the left ear.  
Accordingly, this issue is not before the Board for appellate 
review.  38 C.F.R. § 20.204 (2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The evidence shows that the veteran has PTSD as the 
result of a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have PTSD as a result of events he 
experienced while serving in Vietnam.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in December 2001 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The veteran has also been provided a copy of the appealed 
rating decision and a statement of the case.  In these 
documents the RO notified him of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and the requirement to submit medical 
evidence that established entitlement to service connection.  
In these documents the RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents VA 
fulfilled the duty to inform the veteran of the evidence he 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA treatment records he 
identified.  The RO also provided him a VA psychiatric 
examination in April 2003.  The veteran submitted private 
psychiatric treatment records in support of his claim, and 
provided testimony before the undersigned in January 2005.  
In addition, the RO obtained verification of his claimed in-
service stressors from the United States Armed Services 
Center for Unit Records Research (CURR).

The veteran and his representative have been provided the 
opportunity to submit evidence and argument, and have done 
so.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  If the veteran did not engage in combat, or if the 
claimed stressor is not related to combat, corroborating 
evidence of the claimed stressor having actually occurred is 
required.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The RO provided the veteran a VA psychiatric examination in 
April 2003, which resulted in a diagnosis of PTSD.  In 
addition, his VA treatment records indicate that he has 
received ongoing treatment for PTSD since September 2003.  
His claim is, therefore, supported by medical evidence 
diagnosing the condition.

The veteran's service personnel records show that he served 
in Vietnam from August 1970 to August 1971, and that he 
participated in an unnamed campaign.  While in Vietnam his 
military occupational specialty (MOS) was combat construction 
specialist and he was assigned to Company C, 27th Engineering 
Battalion, 18th Engineering Brigade.  He received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  He 
also received the Army Commendation Medal, and submitted 
documentation showing that that medal was awarded for 
meritorious achievement in connection with ground operations 
against a hostile force in the Republic of Vietnam.

The veteran has described his in-service stressors as 
conducting mine sweeps for a distance of 5 to 10 miles every 
morning while stationed at Camp Evans, Camp Eagle, and Supply 
Base Rakkassan.  The sweep teams consisted of three or four 
combat engineers with support of three to five infantryman, 
and the mine sweeps were conducted in order to keep the roads 
clear for supply trucks.  He stated that on one occasion in 
March 1971, when he was stationed at Camp Evans, one soldier 
had his legs severed and another was badly wounded.  On the 
same day a truck driver was injured when his truck hit a land 
mine.  He stated that on Christmas Day in 1970 his area at 
Camp Eagle was hit by mortar fire for half an hour.  He also 
stated that his platoon leader, SFC [redacted], never returned to 
the unit after his truck was run over by a track vehicle in 
approximately October 1970.  Although he did not witness the 
accident, he did arrive on the scene after the sergeant was 
evacuated and saw the blood in the truck.

He testified that in late 1970 he participated in re-
constructing a bridge that had been destroyed by enemy fire, 
which was preventing the movement of a troop train.  The 
bridge was reconstructed over a three-day period while they 
were under enemy fire, and being defended by Republic of 
Vietnam troops.  He submitted documentation showing that his 
unit received a letter of commendation for this 
accomplishment.  In addition to the bombardment that occurred 
on Christmas Day in 1970, he stated that Camp Eagle and Camp 
Evans were subjected to mortar fire at least weekly.  

The CURR provided verification that Company C of the 27th 
Engineering Battalion performed work on bridges and supply 
routes in the areas of An Lo, Hue, and Danang.  The unit's 
mission included mine clearing operations, and at times the 
unit performed these duties under fire from rockets, 
artillery, and rocket-propelled grenades.  Enemy ambushes 
occurred at the work sites.  For the period ending in April 
1971, the unit sustained fourteen casualties and four mines 
were detected.  On December 27, 1970, Camp Eagle was 
attacked.  In May 1971 three members of the unit were 
evacuated as wounded in action as the result of a hostile 
vehicle incident.

The evidence provided by CURR corroborates the veteran's 
reports regarding the types of activities his unit engaged in 
and reflects significant encounters with enemy forces.  The 
veteran's personnel records show that he was a combat 
engineer, and the service department records show that the 
27th Engineering Battalion was frequently subjected to enemy 
fire while performing its duties.  In addition, the base 
where the veteran was located was attacked in December 1970.  
Although he stated that the attack occurred on December 25, 
and the service department records show that the attack 
occurred on December 27, the two-day difference is not 
significant.  The Board finds, therefore, that the stressors 
reported by the veteran are corroborated by credible 
supporting evidence, and that the claimed events actually 
occurred.

The VA psychiatrist in April 2003 found that the veteran's 
PTSD symptoms were due to the stressful events that had 
occurred while he served in Vietnam as a combat engineer.  In 
addition, the VA treatment records indicate that his PTSD was 
due to combat-related stressors.  The Board finds, therefore, 
that the medical evidence establishes a nexus between the 
current symptoms and the verified in-service stressors.

In summary, the veteran's claim is supported by medical 
evidence diagnosing the condition; medical evidence of a 
nexus between the current symptoms and the in-service 
stressors; and credible supporting evidence that the claimed 
in-service stressors occurred.  The Board finds, therefore, 
that the evidence supports the grant of service connection 
for PTSD.


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


